UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4621



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WINDELL FELTON CRAWLEY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-00-135)


Submitted:   December 22, 2005            Decided: December 29, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig W. Sampson, Richmond, Virginia, for Appellant.   Paul J.
McNulty, United States Attorney, Vince Gambale, Brian R. Hood,
Assistant United States Attorneys, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Windell Felton Crawley appeals from his thirty-six-month

sentence, imposed after the district court revoked his supervised

release.    Crawley contends that the district court abused its

discretion by imposing a sentence above the advisory guideline

range and by failing to consider factors enumerated in 18 U.S.C.

§ 3553(a) (2000).        Crawley asserts that the district court’s

deviation   from   the   advisory   guideline      range   was   unreasonable

because of Crawley’s age, criminal history, and the progress of his

rehabilitation.

            At the revocation hearing, Crawley’s second in nine

months, the district court heard testimony that Crawley violated

several conditions of his supervised release, including testing

positive for cocaine use and failing to pay child support.                 We

conclude that the district court had a satisfactory factual basis

for sentencing Crawley outside the advisory guideline range and

within the statutory maximum.

            Additionally,    we     find    that     the    district    court

sufficiently considered Crawley’s circumstances and the purposes of

sentencing.   See United States v. Davis, 53 F.3d 638, 642 (4th Cir.

1995); see also United States v. Contreras-Martinez, 409 F.3d 1236,

1240-41 (10th Cir. 2005).      The district court specifically noted

Crawley’s “inclination to violate the law,” his reluctance to pay




                                    - 2 -
child   support,   and   the   lack   of   rehabilitative   success   he

demonstrated during his term of supervised release.

          Accordingly, we affirm Crawley’s sentence.        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




                                 - 3 -